DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Continuation filed on 04/05/2022 
This is a CON of 17/132,667 which is now a PAT 11,323,599 
Claims 1-20 are pending

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,323,599 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the following table.

1. Application: A camera focus adjustment device comprising:
11. Patent 11,323,599 B1: a camera, the camera comprising: a camera focus adjustment device, the camera focus adjustment device comprising:
a flexure structure comprising: an outer framework of structural members continuously interconnected by flexure notch hinges; and
a flexure structure comprising: an outer framework of structural members continuously interconnected by flexure notch hinges; and
two inner structural members oriented in parallel and extending from the outer framework of structural members, wherein a gap is between the two inner structural members;
two inner structural members oriented in parallel and extending from the outer framework of structural members, wherein a gap is between the two inner structural members;
a piezoelectric material within the gap; and a pair of wedges within the gap,
a piezoelectric material within the gap; and a pair of wedges within the gap,
wherein the pair of wedges comprises a first wedge affixed to the piezoelectric material and a second wedge affixed to one inner structural member of the two inner structural members; 
the pair of wedges affixed to the piezoelectric material and to one inner structural member of the two inner structural members;
wherein a distance between outer surfaces of the outer framework is based on a length of a combination of the two inner structural members, the piezoelectric material, and the pair of wedges.
wherein, based on temperature-based piezoelectric activity associated with the piezoelectric material, the camera focus adjustment device is operable to move the image sensor relative to the lens


2. Application: wherein displacement of the flexure structure causes vertical displacement of the image sensor.
2. Patent 11,323,599 B1: wherein displacement of the flexure structure causes vertical displacement of the image sensor


3. Application: wherein the first wedge is affixed to the second wedge at an 85 degree angle.
3. Patent 11,323,599 B1: wherein a first wedge of the pair of wedges is affixed to a second wedge of the pair of wedges at an 85 degree angle.


4. Application: wherein the piezoelectric material has a compressive stress pressure of approximately 15 Megapascals.
4. Patent 11,323,599 B1: wherein the piezoelectric material has a compressive stress pressure of approximately 15 Megapascals.


5. Application: wherein the flexure structure is comprised of 440C stainless steel or 440F stainless steel.
5. Patent 11,323,599 B1: wherein the flexure structure is comprised of 440C stainless steel or 440F stainless steel.



6. Application: wherein the flexure structure has a length of approximately 40 millimeters (mm), wherein the flexure structure has a height of approximately 10 mm, and wherein the flexure structure has a width of approximately 5 mm.
6. Patent 11,323,599 B1: wherein the flexure structure has a length of approximately 40 millimeters (mm), wherein the flexure structure has a height of approximately 10 mm, and wherein the flexure structure has a width of approximately 5 mm.


7. Application: wherein the piezoelectric material has a length of approximately 18 mm, wherein the piezoelectric material has a height of approximately 3 mm, and wherein the piezoelectric material has a width of approximately 2 mm.
9. Patent 11,323,599 B1: wherein the piezoelectric material has a length of approximately 18 mm, wherein the piezoelectric material has a height of approximately 3 mm, and wherein the piezoelectric material has a width of approximately 2 mm.


8. Application: wherein a coefficient of thermal expansion (CTE) of the flexure structure is approximately 10 parts per million (ppm), and wherein a CTE of the piezoelectric material along an actuation axis is approximately -5 ppm.
8. Patent 11,323,599 B1: wherein a coefficient of thermal expansion (CTE) of the flexure structure is approximately 10 parts per million (ppm), and wherein a CTE of the piezoelectric material along an actuation axis is approximately -5 ppm.



9. Application: wherein the second wedge is affixed to the inner structural member via an adhesive, and wherein the first wedge is affixed to the piezoelectric material via an adhesive.
9. Patent 11,323,599 B1: wherein the second wedge is affixed to the inner structural member via an adhesive, and wherein the first wedge is affixed to the piezoelectric material via an adhesive.



10. Application: wherein at least a portion of the outer framework is oriented along a three degree angle with respect to an orientation of the inner structural members.
10. Patent 11,323,599 B1: wherein the first upper structural member is oriented along a three degree angle with respect to an orientation of the inner structural members


Claims 11-20 are similarly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,323,599 B1.  

Reference Cited
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure:
Ryoo et al. (U.S. Patent Publication Number 2020/0393637 A1) discloses an optical system is provided. The optical system includes a first optical module. The first optical module includes a fixed portion, a movable portion, a driving assembly, and a circuit assembly. The movable portion is movably connected to the fixed portion, and the movable portion is used to connect to an optical element. The driving assembly is used to drive the movable portion to move relative to the fixed portion. The circuit assembly is electrically connected to the driving assembly.
Fukuyama et al. (U.S. Patent Publication Number 2020/0357838 A1) discloses a laminated lens structure capable of corresponding various optical parameters. The laminated lens structure includes at least one or more sheets of first lens-attached substrates and at least one or more sheets of second lens-attached substrates as a lens-attached substrate including a lens resin portion that forms a lens, and a carrier substrate that carries the lens resin portion. The carrier substrate of the first lens-attached substrates is constituted by laminating a plurality of sheets of carrier configuration substrates in a thickness direction, and the carrier substrate of the second lens-attached substrates is constituted by one sheet of carrier configuration substrate. For example, the present technology is applicable to a camera module and the like.
Watanabe et al. (U.S. Patent Number 8,675,114 B2) discloses an image pickup apparatus capable of switching between image pickup modes is provided. An image pickup apparatus includes; an image pickup lens; an image pickup device receiving light from the image pickup lens to obtain image pickup data; an image processing section for performing image processing on the image pickup data obtained from the image pickup device; a microlens array section including a plurality of microlenses, and arranged between the image pickup lens and the image pickup device; and a driving section changing a relative distance between the microlens array section and the image pickup device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        November 30, 2022